Case: 13-12796   Date Filed: 02/06/2014   Page: 1 of 3


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 13-12796
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 0:12-cr-60238-RNS-1



UNITED STATES OF AMERICA,

                                                             Plaintiff - Appellee,

                                    versus

ADELINE NELSON,

                                                          Defendant - Appellant.

                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (February 6, 2014)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Adeline Nelson appeals the $7,500 fine imposed for conspiring to distribute

Oxycodone and Hydromorphone, 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), 846, and
               Case: 13-12796     Date Filed: 02/06/2014    Page: 2 of 3


possessing with intent to distribute Oxycodone and Hydromorphone, id.

§ 841(a)(1), (b)(1)(C). Nelson argues that the fine will “unduly burden [her and]

her dependents.” We affirm.

      The district court did not clearly err when it ordered Nelson to pay a $7,500

fine. The Sentencing Guidelines require the district court to impose a fine unless

“the defendant establishes that [she] is unable to pay and is not likely to become

able to pay.” United States Sentencing Guidelines Manual § 5E1.2(a) (Nov. 2012).

Nelson admitted, by “fail[ing] to object to [the] allegations of fact in [her

presentence report],” United States v. Wade, 458 F.3d 1273, 1277 (11th Cir.2006),

that she had ten bank accounts containing more than $61,000; she had earned more

than $30,000 the preceding four years as a medical assistant; and she had received

financial assistance from her family. And Nelson acknowledged that she had

sufficient cash to pay the fine and to retain more than $8,000 in cash and $7,000 in

savings bonds. The district court was entitled to find that Nelson was “able to pay

[the] fine” despite her arguments about her financial obligations to her three

children and an outstanding $14,000 loan from a friend. Although the district court

did not discuss the individual factors used to determine an appropriate fine, see id.

§ 5E1.2(d); 18 U.S.C. § 3572(a), we “infer without hesitation” that the district

court took those factors into account because it considered Nelson’s presentence

report before imposing her fine. See United States v. Khawaja, 118 F.3d 1454,


                                           2
              Case: 13-12796    Date Filed: 02/06/2014   Page: 3 of 3


1459 (11th Cir. 1997). Nelson argues that payment of the fine will leave her

“virtually destitute,” but the undisputed evidence establishes that Nelson can pay

her fine immediately and that her future earnings will be unencumbered.

      We AFFIRM Nelson’s sentence.




                                         3